Citation Nr: 1516085	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-09 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen claims for service connection for degenerative joint disease of each shoulder; and if so, whether the criteria for service connection are met.

2.  Whether new and material evidence has been submitted to reopen claims for service connection for degenerative joint disease of each hand; and if so, whether the criteria for service connection are met.

3.  Whether new and material evidence has been submitted to reopen claims for service connection for degenerative joint disease and knee impingement syndrome of the left knee, and for osteoarthritis of the right knee; and if so, whether the criteria for service connection are met.

4.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the RO that declined to reopen claims for service connection for degenerative joint disease of the left and right shoulders, degenerative joint disease of the left and right hands, degenerative joint disease and knee impingement syndrome of the left knee, and for osteoarthritis of the right knee on the basis that new and material evidence had not been received.  The Veteran timely appealed.

These matters also come to the Board on appeal from a January 2012 rating decision that denied service connection for diabetes mellitus.

In January 2014, the Veteran reported that additional evidence had been submitted in April 2013; and he waived initial consideration of the evidence by the RO.  

The reopened claims for service connection for degenerative joint disease and knee impingement syndrome of the left knee, and for osteoarthritis of the right knee are addressed in the REMAND portion of the decision below; and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a decision promulgated in March 2009, the Board denied the Veteran's claims for service connection for degenerative joint disease of the left and right shoulders, degenerative joint disease of the left and right hands, degenerative joint disease and knee impingement syndrome of the left knee, and for osteoarthritis of the right knee.  The Veteran did not appeal this decision.  

2.  Evidence associated with the claims file since the March 2009 denials, when considered by itself or in connection with evidence previously assembled, creates a reasonable possibility of substantiating the claims for service connection for degenerative joint disease of the left and right shoulders, degenerative joint disease of the left and right hands, degenerative joint disease and knee impingement syndrome of the left knee, and for osteoarthritis of the right knee. 

3.  It is at least as likely as not that the Veteran's degenerative joint disease of each shoulder is a result of disease or injury the Veteran sustained in active service. 

4.  It is at least as likely as not that the Veteran's degenerative joint disease of each hand is a result of disease or injury the Veteran sustained in active service.

5. The Veteran's duties in Thailand during the Vietnam era were not near the perimeters of the base; hence, he is not presumed to have been exposed to Agent Orange in service.

6.  Diabetes mellitus was not present during active service or within the first post-service year, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The March 2009 Board decision-denying service connection for degenerative joint disease of the left and right shoulders, degenerative joint disease of the left and right hands, degenerative joint disease and knee impingement syndrome of the left knee, and for osteoarthritis of the right knee-is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  The evidence received since the March 2009 Board decision is new and material; and the claims for service connection for degenerative joint disease of the left and right shoulders, degenerative joint disease of the left and right hands, degenerative joint disease and knee impingement syndrome of the left knee, and for osteoarthritis of the right knee, are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Degenerative joint disease of each shoulder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  Degenerative joint disease of each hand was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to be related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through an October 2011 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim for service connection for diabetes mellitus.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the October 2011 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran specifically waived RO consideration of the additional evidence submitted following the issuance of the March 2013 statement of the case; hence, no re-adjudication followed and no supplemental statement of the case (SSOC) was issued.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be discussed below, there is neither evidence of pertinent disability in service, nor competent medical evidence suggesting a relationship between the Veteran's current diabetes mellitus and service; and the Board finds the Veteran's report of having served in Vietnam not credible.  Nor has the Veteran alleged a continuity of symptomatology of diabetes mellitus since active service.  Based on the facts of this case, VA has no duty to provide further VA examination or obtain a medical opinion, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In view of the Board's favorable decision in this appeal for reopening each of the previously denied claims for service connection, further assistance is unnecessary to aid the Veteran in substantiating these claims.  

II.  Petitions to Reopen 

A decision promulgated by the Board in March 2009 originally denied service connection for degenerative joint disease of the left and right shoulders, degenerative joint disease of the left and right hands, degenerative joint disease and knee impingement syndrome of the left knee, and for osteoarthritis of the right knee   on the basis that each of the current disabilities was not present in active service or for many years later, and was not otherwise related to active service.  The Veteran did not appeal, and the Board decision is final.  38 U.S.C.A. § 7104. 

A summation of the evidence of record at the time of the last denial of the claims in March 2009 reveals that the Veteran was found not qualified for enlistment in October 1964 due primarily to functional obesity, as well as pes planus, hypertension, and sinus tachycardia.  Re-examination later that same month reveals some weight loss and that the Veteran's blood pressure consistently was within normal limits.  The Veteran's physical profile was changed, and he was found fit for service.  On a report of medical history completed at the time, the Veteran reported no history of broken bones; no bone, joint, or other deformity; no painful or "trick" shoulder; and no "trick" of locked knee.  The examiner noted a bruised leg playing football, which was not considered disabling.  Records show that the Veteran complained of skinned up knees, and requested some hot packs in September 1967.  No defects or diagnoses were found at separation examination later that same month, other than refractive error. 

An October 1992 decision by the Social Security Administration indicates that the Veteran's severe impairments include degenerative joint disease, osteoarthritis, and residual pain status-post a motor vehicle accident.  Private hospital records show that the Veteran has had rheumatoid arthritis, primarily in his neck and back, since April 1990, and that he took medication.  The report of a December 1993 VA examination includes a diagnosis of degenerative joint disease by history.  VA progress notes show an assessment of osteoarthritis in May 1993; degenerative joint disease of multiple joints in February 1995; and arthritis in May 1997.  Records show that the Veteran underwent physical therapy in 1998, and that he complained of "total body stiffness" since the motor vehicle accident.  In January 2003, a VA orthopedic resident opined that it is possible that the Veteran's osteoarthritis of multiple joints could be related to his in-service activities, including boxing and track; however, the resident cautioned that he was not involved in decisions related to service connection.

The report of a March 2005 VA examination reflects that the Veteran was unable to give any specific times or dates of specific injuries, but related them to repetitive micro injuries with boxing for his hands and shoulders and with running track for his knees.  He complained of deformity in all of his joints, and had flare-ups that occurred about every other day and sometimes lasted two-to-three days.  Rheumatoid, gout, or other inflammatory arthritis has not been documented.  Following examination of the Veteran which was limited due to pain, the VA examiner could not equivocally say one way or the other and opined that "the probability is 50 percent that these chronic disorders are at least as likely as not related to his service connection complaints."

Following examination in August 2007, another VA examiner opined that, given the fact that the Veteran was involved in several athletic activities in active service; and the fact that he does have significant limitation of motion in his shoulders and knees and significant pain in his feet, it is at least as likely as not that these conditions do relate to his active service. 
  
Based on this evidence, the Board concluded in March 2009 that there was a long gap in time between the Veteran's active service and the first evidence pertaining to problems with his knees, shoulders, and hands; and that the Veteran had not alleged ongoing symptoms following his discharge from service.  Nor was there objective evidence of such treatment for joint pain.  The Board also concluded that none of the numerous clinical records of treatment in active service referenced either the Veteran's participation in any sports, or made reference to his being injured in any way as a result of his participation in sports.  Here, the evidence weighed against a finding that current disabilities of the Veteran's shoulders, hands, and knees were etiologically linked to his active service. The Veteran did not appeal, and the decision is final.  38 U.S.C.A. § 7104.

The present claims were initiated by the Veteran in December 2009.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since March 2009 includes photographs taken by an Army photographer that show the Veteran boxing in active service.  In December 2009, the Veteran stated that the photographs have an original inscription on the back, dated February 1967 and inscribed as "Big Jone."  The Veteran stated that the photographs have been submitted because his previous claims were denied, in part, because there was no evidence of record showing that he participated in sporting activities in active service. 

Here, new evidence that is not cumulative and is related to the previous denial of each of the claims for service connection consists of the photographs taken in active service, showing the Veteran's participation in sporting activities.  Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claims.

Hence, the Veteran's claims for service connection for degenerative joint disease of the left and right shoulders, degenerative joint disease of the left and right hands, degenerative joint disease and knee impingement syndrome of the left knee, and for osteoarthritis of the right knee are reopened.  38 U.S.C.A. § 5108.

III.  Reopened Claims for Service Connection

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the Veteran with the laws and regulations pertaining to consideration of each of the claims on the merits.  The discussion in the statement of the case essentially considered the Veteran's claims on the merits.  Reports of VA examinations in connection with the claims decided are of record and appear adequate; the opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  Additionally, the Veteran has provided argument addressing his claims on the merits.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2014).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id.  The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in section 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis is considered chronic under section 3.309.

Here, the medical evidence demonstrates a gap of decades in time between when the Veteran separated from service and when he first sought treatment for osteoarthritis of multiple joints in 1990, following a motor vehicle accident.  Of significance, given the Veteran's reporting of no symptoms at separation from service in September 1967, a continuity of symptomatology of arthritis since active service is not demonstrated.  38 C.F.R. § 3.309; Walker, 708 F.3d 1331.

In this case, there is no evidence of arthritis manifested to a compensable degree within the first post-service year, and no basis to presume its onset in service.

The Board recognizes that the Veteran is competent to report the onset of symptoms in service, and that he experienced osteoarthritis of multiple joints since service.  To this extent, his reports are of some probative value.  Nevertheless, the Board is within its province to weigh the Veteran's statements and to make competency and credibility determinations as to whether that evidence supports a finding of service incurrence and/or continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  While the Veteran contends that the onset of his osteoarthritis of multiple joints was in active service, he is not shown to have the medical expertise to render medical diagnoses that distinguish between the types of arthritis.  Nor is he shown to be competent to render an opinion as to the nature of his osteoarthritis of multiple joints.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A.  Degenerative Joint Disease of Each Shoulder

VA progress notes first show complaints of musculoskeletal pain with acute spasm above the left scapula in June 1990.  In August 1990, the Veteran reported that he had been involved in a motor vehicle accident in April and had injured his left shoulder.  X-rays then revealed minimal degenerative joint disease changes at the acromioclavicular joint.  The August 1990 assessment was residual of left shoulder injury.  Private records, dated in December 1991, reveal that the Veteran reported that he had never been in a motor vehicle accident prior to the April 1990 accident; and that he never had any injuries to his left shoulder prior to then.

The report of a December 1993 VA examination reveals a medical history in which the Veteran reported that he pulled muscles in his shoulders while boxing in 1967; and that he was treated at the time with heat, rest, and pain medications.  His current symptoms include shoulder stiffness, pain with movement, and muscle spasm in the shoulders.  Examination in March 2005 revealed limited abduction and forward flex of the shoulders to approximately 70 degrees due to pain.  Examination in August 2007 revealed moderate acromioclavicular osteoarthritis in each shoulder.  In May 2008, a VA examiner noted that the Veteran's bilateral shoulder acromioclavicular joint arthritis was very mild in nature; and that there were no other shoulder abnormalities.  The May 2008 examiner opined that this has probably been from a repetitive-type of nature, and that this can be from a normal age-related change.  There was no specific one traumatic event that would result in this disability. 

As noted above, an August 2007 examiner opined that, given the fact that the Veteran was involved in several athletic activities in active service; and the fact that he does have significant limitation in motion of his shoulders, it is at least as likely as not that the condition is related to his active service. 

In contrast, the May 2008 examiner stressed the very mild nature of the bilateral shoulder acromioclavicular joint arthritis, and suggested the disability was probably from a repetitive-type of nature or age-related.

The Board has considered the medical opinions of record, and finds most probative the fact that no one specific traumatic event would result in this disability.  The Board concedes that, in general, the very nature of the activity of boxing involves repetitive motion of the shoulders, arms, and hands.  Moreover, the Board notes that the osteoarthritis of the Veteran's shoulders has been described as moderate.  Certainly then, when considering the competent and credible lay statements with the medical evidence substantiating his claims, the nature of the disability, and resolving all reasonable doubt in his favor, the Board finds that the evidence of record is essentially in equipoise as to whether the Veteran's current degenerative joint disease of each shoulder is the result of disease or injury incurred in service.
 
The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Accordingly, service connection is warranted for degenerative joint disease of each shoulder.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107.


B.  Degenerative Joint Disease of Each Hand

VA records show mild joint swelling and tenderness with palpation of the hands in May 1992, in August 1992, and in May 1993.  The report of a December 1993 VA examination reveals complaints of swelling in both hands, and pain in the left hand with gripping.  State disability records, dated in March 2000, reveal that the Veteran had swelling of the proximal interphalangeal joints and metacarpophalangeal joints of his hands; and reportedly had intermittent swelling of his hands, ankles, and toes since enduring an old football injury to his left knee.  X-rays taken of the hands in February 2002 revealed osteoarthritis on the 5th distal interphalangeal joint and 4th proximal interphalangeal joint of the right hand, and osteoarthritis on the 3rd proximal interphalangeal joint and 4th proximal interphalangeal joint of the left hand.  In April 2002, a VA physician opined that it is possible that the Veteran's hand pain could be related to trauma received during boxing.  In January 2003, the Veteran complained of left hand numbness in the fourth and fifth digits; and he underwent physical therapy.  He reportedly had boxed while in the Army and had thrown the javelin, discus, and hammer in track and field.  He is right-hand dominant.  

The report of a March 2005 VA examination reflects that the Veteran reported having flare-ups and not being able to move his hands, and that he had to increase his medications.  Examination revealed marked intrinsic atrophy of both hands with loss of his first dorsal interosseous.  There was loss of full range of motion of all fingers in extension and flexion.  There was mild swelling noted about multiple joints in his hands.  He had slightly decreased sensation in all nerve distributions in his hands, and had weakness with grip and interosseous strength.

During a May 2008 VA examination, the Veteran reported that he injured his hands while boxing; and that he now had trouble with gripping.  He reported using braces and taking pain medication.  He also reported numbness in the ulnar digits, which are the small fingers; and reported no other flare-ups.  X-rays revealed mild degenerative changes.  Following examination, the May 2008 examiner opined that the bilateral mild hand distal interphalangeal joint osteoarthritis was probably an age-related phenomenon.  In support of the opinion, the examiner reasoned that any of the disabilities which are mild in nature are less likely than not related to active service, or aggravated or incurred during active service.  

Here, the Board notes that the March 2005 examiner noted that the probability was 50 percent that the chronic disorders of the Veteran's hands were at least as likely as not related to his "service connection complaints."  In contrast, the May 2008 examiner suggested that the bilateral mild hand distal interphalangeal joint osteoarthritis was age-related.  Here again, significantly, no one specific traumatic event has been identified.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  The Board finds that the evidence is at least in equipoise to entitle the Veteran to service connection for degenerative joint disease of each hand.

Hence, service connection is warranted for degenerative joint disease of the left and right hands, when resolving all doubt in the Veteran's favor. 38 C.F.R. § 3.102.

IV.  Service Connection for Diabetes Mellitus

Service connection for disability claimed as due to exposure to Agent Orange also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303. 

Diabetes mellitus (Type 2 diabetes) is listed among the diseases presumed to be associated with Agent Orange exposure.  38 C.F.R. § 3.309(e). The record reflects that the Veteran was first diagnosed with adult-onset diabetes mellitus more than one year after his military discharge from service. 

As such, the central matter to be determined in this case is whether the Veteran is entitled to a presumption of exposure to Agent Orange based on service in Thailand during the Vietnam era.  If so, service connection for his diagnosed diabetes may be granted on the basis that the disorder is presumed to be the result of in-service Agent Orange exposure.

In this case, the Veteran contends that his diabetes mellitus is the result of exposure to herbicides in active service.  He stated that he served in Thailand from May 1965 to May 1966 with the 561st Engineer Company; and that he performed construction at Camp Friendship, which is located in Korat, Thailand.  He also was assigned to Camp Ruam Chit Chai in Thailand.  He later was diagnosed with diabetes mellitus in May 2011.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

His service personnel records reflect service in Thailand during the Vietnam era, and also show the Veteran's military occupational specialty as "IS Radio Operator."  These records, however, do not reflect duty or visitation in Vietnam.

In August 1997, the Veteran contended that the lack of verification of his serving in Vietnam must certainly be "a misprint."  While his DD Form 214 reflects foreign service in "USARPAC," there is no documentation of the Veteran's having ever stepped foot in the Republic of Vietnam.  In this regard, the Board finds the Veteran's statements not credible.

In this case, VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified report entitled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis is extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases-i.e., allowing for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

In October 1993, the Veteran stated that he worked to help provide communication set-ups using Morse code to transmit radio co-ordinance throughout the Cambodian border.  He reported numerous problems encountered in the area that hampered jamming frequency, causing several locations to be moved; and that several hours (18 to 20 hours daily) were spent in tents located in jungle terrain in the border region.  These statements are consistent with his military occupational specialty as a radio operator.  However, there is no indication that the Veteran's duties involved security of air bases, or that he served on or near the perimeters.

In March 2002, the Veteran stated that he was in the "Special Services" and played basketball for the 561st Engineer Company in 1965 in Thailand; and that he boxed and ran track in 1966 and in 1967, when processed to Fort Bliss, Texas.  Again, these statements do not reflect that the Veteran served on or near the air base perimeters in Thailand. 

In April 2013, the Veteran submitted unit histories for the 561st Engineer Company in Thailand for the years 1965 and 1966.  The unit histories reflect that construction was performed at Camp Friendship and at Camp Ruam Chit Chai; and that Camp Friendship was located in Korat.  Moreover, the declassified report referenced above also noted the extent of vegetation specifically inside the base perimeters in the early days of construction, when an airfield was carved out of virgin jungle and cleared; and that heavy use of herbicides kept the growth under control in the fenced areas.  The perimeter also was heavily wired with trip-flares to assist in detecting intruders.  

While the unit histories reveal that the Veteran's unit served at an air base in Korat, and acknowledges the use of herbicides to keep the growth under control in the fenced areas, none of the evidence of record suggests that the Veteran's duties on the air bases in Thailand required him to serve on or near the perimeters, to warrant a presumption of herbicide exposure.  Likewise, as noted above, his statements as to having served in the Republic of Vietnam have not been corroborated by his DD Form 214 or by his service personnel records.

Lastly, the diseases listed at 38 C.F.R. § 3.309(e) generally shall have become manifest to a degree of 10 percent or more disabling at any time after service, unless otherwise noted.  Pursuant to Diagnostic Code 7913, diabetes mellitus warrants a 10 percent disability rating when manageable by restricted diet only.  38 C.F.R. § 4.120, Diagnostic Code 7913.  In this case, there is no evidence that the Veteran has followed a restricted diet at any time.

While the Veteran contends that his diabetes mellitus warrants a grant of presumptive service connection, he is not shown to have the medical expertise to offer an opinion on such a complex medical question.  The Veteran is not shown to be competent to render an opinion as to the nature of his underlying diabetes mellitus.  In essence, the Board finds that the issue presented in the case is not one in which the Veteran's lay contentions can serve to support an award of service connection.

As to service connection on a direct basis, here, the evidence of record weighs against a finding that diabetes mellitus was present during active service or within the first post-service year, or is otherwise related to disease or injury in active service-including exposure to herbicides.  The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after service with no competent evidence that it is in any way related to active service.  Post-service continuity of symptomatology of diabetes mellitus has not been established.
In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for diabetes mellitus.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been submitted to reopen the claims for service connection for degenerative joint disease of the left and right shoulders.

New and material evidence has been submitted to reopen the claims for service connection for degenerative joint disease of the left and right hands.

New and material evidence has been submitted to reopen the claims for service connection for degenerative joint disease and knee impingement syndrome of the left knee, and for osteoarthritis of the right knee.
 
Service connection for degenerative joint disease of the left and right shoulders is granted.

Service connection for degenerative joint disease of the left and right hands is granted.

Service connection for diabetes mellitus is denied.


REMAND

Disabilities of the Knees

The Veteran contends that his knee disabilities had their onset in active service, or are the result of aggravation of a pre-existing disease or disability in active service.  

As noted above, the Veteran was found not qualified for enlistment in October 1964 due primarily to functional obesity.  Re-examination later that same month reveals that the Veteran's physical profile was changed, and he was found fit for service.  On a report of medical history completed at the time, the Veteran reported no history of broken bones; no bone, joint, or other deformity; and no "trick" or locked knee.  The examiner noted a bruised leg playing football, which was not considered disabling. Clinical evaluation of the Veteran's lower extremities was normal at entry.

Subsequent service treatment records show that the Veteran complained of skinned up knees in September 1967, and he requested some hot packs.  No defects or diagnoses were found at his separation examination later that same month, other than refractive error. 

Post-service records show that the Veteran was involved in a motor vehicle accident in April 1990, when the car he was in was hit by another car going 40 miles per hour.  The Veteran reportedly hit both his knees on the dashboard.

VA records first show X-ray findings of degenerative joint disease of the left knee in November 1991, and an assessment of left knee arthritis in August 1992.  In May 1993, the Veteran complained of knee pain, left greater than right.

The report of a December 1993 VA examination reveals a medical history of a left knee injury from a fall in 1965, treated with an ACE wrap; and current complaints of "impingement syndrome" with left knee swelling and pain, and of pain in both knees with standing and walking. The examiner noted that the left knee was slightly larger than the right.

Records show complaints of right knee pain in May 1998.  X-rays taken in February 2002 revealed bilateral knee osteoarthritis with varus deformity.

In April 2002, a VA physician opined that it is possible that the Veteran's knee pain could be related to trauma received during boxing.  VA records show bilateral knee with braces, minimum effusion, and good range of motion in January 2003.

During a March 2005 VA examination, the Veteran reported having problems with both his knees in high school while playing football; and that his symptoms slowly exacerbated in boot camp and in running track during active service.  He reportedly did fall down stairs on one occasion in active service and injured his knee, but did not recall the precise date.  He also was unable to give any specific times or dates of specific knee injuries, but related them to his running track.  Current symptoms included complaints of deformity, giving way, instability, constant pain, and stiffness.  He also reported locking episodes and effusions, as well as flare-ups.  

The report of an August 2007 VA examination includes assessments of severe degenerative joint disease of each knee.  The August 2007 examiner opined that, given the fact that the Veteran was involved in several athletic activities in active service and currently had significant limitation of motion in his knees, it is at least as likely as not that his knee conditions do relate to his active service.

The report of a May 2008 VA examination includes an assessment of bilateral mild patellofemoral osteoarthritis. The May 2008 examiner did not consider the fact that the Veteran ran track in active service, and did not provide an etiology opinion relating to the Veteran's knee disabilities.

The Board notes that records in the claims file refer to an impingement syndrome of the right shoulder in November 1991, and not of any impingement syndrome involving the left knee.
  
Under these circumstances, the Board finds that an informed medical opinion is necessary to determine whether disabilities of each knee had their onset in active service; or whether the medical evidence of record is obvious and manifest that current disabilities of each knee both pre-existed active service and were not permanently worsened in active service (beyond the natural progress of the disabilities).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records pertaining to knee disabilities, dated from May 2011; and associate them with the Veteran's claims file (physical or electronic).

2.   Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of knee disabilities, and the likely etiology of the disease or injury.  The examiner is requested to determine:

(a)  Whether the medical evidence of record is obvious and manifest (clear and unmistakable) that a disability of each knee pre-existed active service; 

(b)  If so, whether the medical evidence of record is obvious and manifest (clear and unmistakable) that any preexisting disability of each knee was not aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up).

(c)  If the medical evidence of record is not obvious and manifest (clear and unmistakable) that any disability of each knee preexisted service and was not aggravated by service, whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed disability of each knee either had its onset during a period of active service, or is the result of disease or injury incurred during active service-specifically, to include complaints of knee problems in boot camp and in running track, as reported by the Veteran; and the Veteran's claim of continuing knee pain since then.  

The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  After ensuring that the requested actions are completed, the AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


